Concurring Opinion by
Judge Kramer:
Although I concur with the majority opinion in its reasoning and ruling on total prohibition of use provi*478sions in a zoning ordinance such, as is involved in this case, I would remand the case. Until the ruling in this case, Osborne Borough did not know that it had a burden to go forward with reasons for the prohibition.
I would give the municipality an opportunity to present its “reasons”, if any, why the borough should be permitted to totally prohibit gasoline stations within its borders.